                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

JOSHUA TAYLOR,                                          )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )        No. 2:20-cv-00020-JPH-MJD
                                                        )
K. HOBSON,                                              )
A. WRIGHT,                                              )
BOBBI,                                                  )
                                                        )
                              Defendants.               )

  ENTRY SCREENING COMPLAINT AND DIRECTING FURTHER PROCEEDINGS

        Plaintiff Joshua Taylor is a prisoner currently incarcerated at Wabash Valley Correctional

Facility (WVCF). Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this

Court has an obligation under 28 U.S.C. § 1915A(a) to screen his complaint before service on the

defendants.

                                           I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

against a defendant who is immune from such relief. In determining whether the complaint states

a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To

survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when
        the plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.


                                                    1
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                        II. The Complaint

         The complaint alleges that K. Hobson, A. Wright, and Nurse Bobbi, violated the plaintiff’s

civil rights. Mr. Taylor explains that on June 19, 2019, he was transferred to WVCF from Miami

Correctional Facility. On that day, he requested a bottom bunk because of a prior back injury. His

request was denied. For four months, the defendants denied Mr. Taylor the opportunity to see a

doctor, medication for his back pain, and a bottom bunk pass. On October 24, 2019, Mr. Taylor

was seen at his six-month asthma appointment. At that time, the doctor prescribed medications for

his back and issued a bottom bunk pass.

         Mr. Taylor seeks money damages for the four-month delay in providing him a bottom bunk

pass and the opportunity to see a doctor.

                                     III. Discussion of Claims

         Applying the screening standard to the factual allegations in the complaint an Eighth

Amendment deliberate indifference claim shall proceed against K. Hobson, A. Wright, and Nurse

Bobbi.

         This summary of claims includes all of the viable claims identified by the Court. All other

claims have been dismissed. If the plaintiff believes that additional claims were alleged in the

complaint, but not identified by the Court, he shall have through April 15, 2020, in which to

identify those claims.




                                                  2
                                      IV. Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants K.

Hobson, A. Wright, and Nurse Bobbi, in the manner specified by Rule 4(d). Process shall consist

of the complaint filed on January 14, 2020, dkt. [1], applicable forms (Notice of Lawsuit and

Request for Waiver of Service of Summons and Waiver of Service of Summons), and this Entry.

       Because the Court does not know whether K. Hobson and A. Wright are employed by the

Indiana Department of Correction or Wexford Medical Services, service shall be attempted both

electronically and by mail.

SO ORDERED.

Date: 3/19/2020



Distribution:

Electronic service to:

       K. Hobson and A. Wright (all at Wabash Valley Correctional Facility)

JOSHUA TAYLOR
160810
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838

K. Hobson – Healthcare Services Administrator
Wabash Valley Correctional Facility
6908 S. Old U.S. Highway 41
P.O. Box 500
Carlisle, IN 47838

A. Wright – Health Services
Wabash Valley Correctional Facility
6908 S. Old U.S. Highway 41

                                                3
P.O. Box 500
Carlisle, IN 47838

Nurse Bobbi – Medical Employee
Wabash Valley Correctional Facility
6908 S. Old U.S. Highway 41
P.O. Box 500
Carlisle, IN 47838




                                      4
